317 F.3d 1005
Fredy Orlando VENTURA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 00-70328.
United States Court of Appeals, Ninth Circuit.
January 17, 2003.

Before: SCHROEDER, Chief Judge, LAY,* and THOMPSON, Circuit Judge.

ORDER

1
Petitioner Ventura's motion to recall the mandate is granted. The mandate which issued on February 12, 2002 is recalled.


2
This case is consolidated with case No. 99-71004, Ventura v. INS.


3
This case is submitted for decision.



Notes:


*
 The Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation